Citation Nr: 0309709	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  03-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, including arthritis.

2.  Entitlement to service connection for a left foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claims of service connection for residuals of a 
back injury, including arthritis, and a left foot drop.


REMAND

A review of the record on appeal shows that the veteran, in 
his February 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals, requested a hearing before a member of the Board at 
the local VA Office.  However, a review of the record does 
not reveal that the veteran was scheduled for the requested 
hearing or that this hearing request was withdrawn.  
Accordingly, a remand to schedule the requested hearing is 
required.  See 38 C.F.R. § 20.703 (2002).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule a personal hearing 
for the veteran before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the local VA Regional Office, 
following the usual procedures codified 
at 38 C.F.R. § 20.704 (2002).
.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claim's that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


